 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHINGTON
10                                             AT SEATTLE
11
12   J. MICHAEL CAPLOW,
                                                     No.: C18-1643 RSM
13                        Plaintiff,
                                                     STIPULATED PROTECTIVE ORDER
14          v.

15   ZIMMER US, INC.; ZIMMER-BIOMET
     HOLDINGS, INC.; ZIMMER, INC.; and
16   ZIMMER SURGICAL, INC.,
17                        Defendants.
18
19          The parties have stipulated to the entry of this Protective Order in regard to certain
20   discovery material to be made available by Defendants Zimmer US, Inc., Zimmer Biomet
21   Holdings, Inc., Zimmer, Inc., and Zimmer Surgical, Inc. (collectively, “Zimmer”) and by
22   Plaintiff J. Michael Caplow (“Plaintiff”). This discovery material could include trade secrets
23   and confidential, proprietary and non-public documents and information, the public disclosure
24   of which could be detrimental to the interests of Zimmer and/or related corporate entities and/or
25   documents which may contain information that is personal and confidential to third parties,
26   including individuals. This discovery material could also include Plaintiff’s medical and


      STIPULATED PROTECTIVE ORDER               1                       Bullivant|Houser|Bailey PC
                                                                        1700 Seventh Avenue, Suite 1810
                                                                        Seattle, Washington 98101-1397
                                                                        Telephone: 206.292.8930
 1   financial records. The parties agree that the above-described documents and information,

 2   including electronically stored information, should be given the protection of an order of this

 3   Court to prevent irreparable harm through disclosure to persons other than those persons

 4   involved in the prosecution or defense of this litigation. Those persons involved in this

 5   litigation include the parties, the attorneys for the parties, their staff, and the experts retained as

 6   consulting or testifying experts.

 7                 THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED,

 8   ADJUDGED, and DECREED that the following Protective Order (“Order”) shall govern discovery

 9   in the above-captioned matter, as follows:

10                  1.      The following definitions shall apply to this Order:

11                          (a)     The term “document” means all written, recorded, electronically

12                  stored, or graphic material produced or created by a party or any other person,

13                  whether produced pursuant to the Federal Rules of Civil Procedure, subpoena, by

14                  agreement, or otherwise.

15                          (b)     A “stamped confidential document” means any document, including

16                  any document produced electronically, which bears the legend (or which shall

17                  otherwise have had the legend recorded upon it or upon the medium in which it is

18                  produced, in a way that brings its attention to a reasonable examiner)

19                  “CONFIDENTIAL” or “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”

20                  to signify that it contains information subject to protection under Federal Rule of

21                  Civil Procedure 26(c)(1)(G), or federal or state statute or regulation. Interrogatory

22                  answers, responses to requests for admission, deposition transcripts and exhibits,

23                  pleadings, motions, affidavits, and briefs that quote, summarize, or contain materials

24                  entitled to protection may be accorded status as stamped confidential documents, but,

25                  to the extent feasible and practical, these documents shall be prepared in such a

26


      STIPULATED PROTECTIVE ORDER                      2                    Bullivant|Houser|Bailey PC
                                                                            1700 Seventh Avenue, Suite 1810
                                                                            Seattle, Washington 98101-1397
                                                                            Telephone: 206.292.8930
 1                   manner that stamped confidential documents are bound separately from those not

 2                   entitled to protection.

 3                           (c)     The term “competitor” means any manufacturer or seller of medical

 4                   devices, other than the named defendants, distributors of Zimmer products, or

 5                   physicians implanting Zimmer products.

 6                           (d)     The term “customer” means any direct purchaser of products from

 7                   any defendant, or any regular indirect purchaser of defendants. The term “customer”

 8                   is not meant to include the physicians, distributors, or sales reps involved in the

 9                   action before this Court.

10                   2.      Stamped confidential documents and their contents, as well as copies,

11   summaries, notes, memoranda and computer databases relating thereto, shall be and remain

12   confidential. Stamped confidential documents shall not be disclosed in any fashion, nor be used for

13   any purpose other than the analysis and preparation for discovery, motion practice, and/or the trial

14   of this action, except with the prior written consent of the party or other person originally

15   designating a document as a stamped confidential document, or as hereinafter provided under this

16   Order.

17                   3.      Notwithstanding paragraph 2, stamped confidential documents may be

18   disclosed to the parties to this action; counsel of record for the parties to this action; the partners,

19   associates, secretaries, paralegal assistants, and employees of counsel of record to the extent

20   reasonably necessary to render professional services in the litigation; and to court officials involved

21   in this litigation (including court reporters, persons operating video recording equipment at

22   depositions, and any special master appointed by the Court). Such documents may also be

23   disclosed:

24                           (a)     to any person designated by the Court in the interest of justice, upon

25                   such terms as the Court may deem proper; and

26


      STIPULATED PROTECTIVE ORDER                        3                    Bullivant|Houser|Bailey PC
                                                                              1700 Seventh Avenue, Suite 1810
                                                                              Seattle, Washington 98101-1397
                                                                              Telephone: 206.292.8930
 1                          (b)     to persons noticed for depositions or designated as trial witnesses to

 2                  the extent reasonably necessary in preparing to testify; and to outside consultants or

 3                  experts retained for the purpose of assisting counsel in the litigation, so long as such

 4                  persons are neither Zimmer’s current competitors, current employees for Zimmer

 5                  competitors, nor customers of Zimmer. Each person to whom disclosure is made

 6                  pursuant to this paragraph must sign a Confidentiality Agreement, the form of which

 7                  is attached hereto as Exhibit A. That Agreement shall then be returned to counsel

 8                  who shall retain any such Agreements during the pendency of the litigation.

 9                          (c)     If a party wishes to disclose stamped confidential documents to any

10                  person listed in subparagraph 3(a) or 3(b) who is a customer or competitor of the

11                  party that so designated the document, the party wishing to make disclosure shall

12                  give at least 15 days advance notice in writing to the counsel who designated such

13                  information as confidential, stating the names and addresses of the person(s) to

14                  whom the disclosure will be made, identifying with particularity the documents to be

15                  disclosed, and stating the purpose of such disclosure. If, within the 15-day period, a

16                  motion is filed objecting to the proposed disclosure, the disclosure shall not be made

17                  unless and until the Court has denied such motion.

18                  4.      Each person executing the Confidentiality Agreement submits to the

19   jurisdiction of this Court for the purposes of enforcement of this Order, either prior to or following

20   the completion of this action. Jurisdiction of this action is to be retained by this Court after final

21   determination for purposes of enabling any party or persons affected by this Order to apply to the

22   Court at any time for such direction or further decree as may be appropriate for the construction or

23   enforcement of this Order or for such additional relief as may become appropriate.

24                  5.      Nothing in this Order shall preclude the disclosure by a party of stamped

25   confidential documents that it has produced.

26


      STIPULATED PROTECTIVE ORDER                       4                    Bullivant|Houser|Bailey PC
                                                                             1700 Seventh Avenue, Suite 1810
                                                                             Seattle, Washington 98101-1397
                                                                             Telephone: 206.292.8930
 1                  6.      Nothing in this Order shall preclude the disclosure by any party of publicly

 2   available documents or information.

 3                  7.      Stamped confidential documents included as part of any pleading or

 4   memorandum shall be filed in accordance with the Local Rules, and any procedures and/or orders

 5   issued by the Court.

 6                  8.      Persons with knowledge, including persons affiliated with Zimmer,

 7   physicians, distributors, and experts, may be deposed regarding stamped confidential documents or

 8   the subject matter thereof. Only the parties and persons described in paragraph 3, including the

 9   court reporter and the witness, shall be present at such depositions. Portions of transcripts of said

10   depositions shall be treated as stamped confidential documents in accordance with this Order, if a

11   party seeks to designate them as confidential.

12                  9.      If, at the time of trial, counsel for any of the parties attempts to introduce into

13   evidence or use in cross-examination any stamped confidential documents, whether as part of a

14   document or deposition testimony, counsel for either party may request the Court to preserve the

15   confidentiality of that stamped confidential document as the Court deems appropriate.

16                  10.     In the event that another party disagrees with a party’s designation of any

17   document or information as confidential, the objecting party shall advise counsel for the designating

18   party, in writing, of the objection and identify the document or item with sufficient specificity to

19   permit identification. Within 10 days of receiving the objection, the designating party shall advise

20   the objecting party’s counsel whether the designating party will change the designation of the

21   document or item. If this cannot be resolved between the parties, then the dispute will be presented

22   to the Court by motion or otherwise. During the pendency of any such motion, the designated

23   document or item shall continue to be treated as a stamped confidential document and subject to the

24   provisions of this Order. On the hearing of any such motion, the burden shall be on the designating

25   party to establish that the designated document or item should be deemed confidential.

26


      STIPULATED PROTECTIVE ORDER                       5                    Bullivant|Houser|Bailey PC
                                                                             1700 Seventh Avenue, Suite 1810
                                                                             Seattle, Washington 98101-1397
                                                                             Telephone: 206.292.8930
 1                  11.     If another court or an administrative agency subpoenas or orders production

 2   of stamped confidential documents which a party has obtained under the terms of this Order, such

 3   party shall promptly notify the party or other person who designated the document as confidential of

 4   such subpoena, order or other legal process.

 5                  12.     If a producing party inadvertently or unintentionally produces to a receiving

 6   party any document or information without marking it as a stamped confidential document pursuant

 7   to paragraph 1, the producing party shall, within 30 days of the discovery of the inadvertent

 8   production, give notice to the receiving party in writing and thereafter the receiving party shall treat

 9   the document as a stamped confidential document. Such inadvertent or unintentional disclosure

10   shall not be deemed a waiver in whole or in part of the producing party’s claim of restriction either

11   as to specific documents and information disclosed or on the same or related subject matter.

12                  13.     If a producing party inadvertently or unintentionally produces to a receiving

13   party any document or information subject to a claim of privilege or immunity from discovery

14   (including but not limited to attorney-client privilege, work product immunity, and immunities

15   created by federal or state statute or regulation), the producing party shall, within 30 days of the

16   discovery of the inadvertent production, give notice to the receiving party in writing of the

17   producing party’s claim of privilege or immunity from discovery. Thereafter, the receiving party

18   shall immediately return to the producing party the original and all copies of the restricted materials,

19   including copies of the restricted materials disseminated to other persons by the receiving party.

20   The receiving party will be deemed to have notice that material is restricted if the party reasonably

21   should recognize the material is privileged or protected from discovery, or upon written notice by

22   the producing party. Such inadvertent or unintentional disclosure shall not be deemed a waiver in

23   whole or in part of the producing party’s claim of privilege or immunity from discovery either as to

24   specific documents and information disclosed or on the same or related subject matter. In the event

25   that the receiving party disagrees with the producing party’s claim of privilege or immunity from

26   discovery, then the receiving party shall notify the producing party within five (5) business days of


      STIPULATED PROTECTIVE ORDER                      6                    Bullivant|Houser|Bailey PC
                                                                            1700 Seventh Avenue, Suite 1810
                                                                            Seattle, Washington 98101-1397
                                                                            Telephone: 206.292.8930
 1   receipt of the producing party’s written notice of claim of privilege, and shall set forth the precise

 2   grounds upon which the receiving party’s position rests. If the parties cannot resolve the matter,

 3   then the dispute will be presented to the Court by motion or otherwise. During the pendency of any

 4   such motion, the receiving party shall not copy, distribute, or otherwise use in any manner the

 5   disputed documents or information, and shall instruct all persons to whom the receiving party has

 6   disseminated a copy of the documents or information that the documents or information are subject

 7   to this Order and may not be copied, distributed, or otherwise used pending the motion and further

 8   notice from the Court.

 9                  14.       The provisions of this Order shall not terminate at the conclusion of this

10   lawsuit. At the request of any Party to this lawsuit, within 90 days after final conclusion of all

11   aspects of this litigation including appeals, stamped confidential documents and all copies of same

12   (other than exhibits of record) either shall be destroyed or returned to the producing party. In the

13   event that stamped confidential documents are produced in electronic form, or are put into

14   electronic form by the receiving party, then the receiving party, having received a request from any

15   other Party, shall delete all electronic copies of stamped confidential documents from all computer

16   systems, disks, and other electronic medium and devices. All counsel of record having received

17   such a request shall make certification of compliance herewith and shall deliver the same to counsel

18   for the party who produced the documents not more than 120 days after final termination of this

19   litigation.

20                  15.       The attorneys of record are responsible for employing reasonable measures to

21   control and record, consistent with this Order, duplication of, access to, and distribution of stamped

22   confidential documents, including abstracts and summaries thereof. No duplications of stamped

23   confidential documents shall be made except by counsel to provide working copies and for filing in

24   Court under seal pursuant to paragraph 7.

25                  16.       The Clerk may return to counsel or destroy any stamped confidential

26   documents in its possession.


      STIPULATED PROTECTIVE ORDER                       7                    Bullivant|Houser|Bailey PC
                                                                             1700 Seventh Avenue, Suite 1810
                                                                             Seattle, Washington 98101-1397
                                                                             Telephone: 206.292.8930
 1                    17.   It is expressly understood by and between the parties that in granting access

 2   to or producing stamped confidential documents in this litigation, the producing party shall be

 3   relying upon the terms and conditions of this Order.

 4   For Plaintiff:

 5   /s/ Alex C. Davis                                      Date: July 16, 2019_
     Alex C. Davis (pro hac vice)
 6   JONES WARD PLC
     1205 E. Washington Street, Suite 111
 7   Louisville, KY 40206
     Telephone: (502) 882-6000
 8   E-mail: alex@jonesward.com
 9
     For Plaintiff:
10
11   /s/ Steven P. Caplow                                   Date: July 16, 2019_
     Steven P. Caplow, WSBA #19843
12   DAVIS WRIGHT TREMAINE LLP
     1201 Third Avenue, Suite 2200
13   Seattle, WA 98101-3045
     Telephone: (206) 757-8018
14   E-mail: stevencaplow@dwt.com

15   For Defendants:

16   /s/ Evelyn E. Winters                        _         Date: July 16, 2019_
     E. Pennock Gheen (WSBA No. 14969)
17   Evelyn E. Winters (WSBA No. 44936)
     BULLIVANT HOUSER BAILEY PC
18
     1700 Seventh Avenue, Suite 1810
19   Seattle, WA 98101
     Telephone: (206) 292-8930
20   Emails: Penn.Gheen@Bullivant.com
              Evelyn.Winters@Bullivant.com
21
     Patrick H. Reilly (pro hac vice)
22   FAEGRE BAKER DANIELS LLP
23   300 N. Meridian Street, Suite 2700
     Indianapolis, IN 46204
24   Telephone: (317) 237-1087
     Email: Patrick.Reilly@FaegreBD.com
25
     Joshua T. Busch (pro hac vice)
26   FAEGRE BAKER DANIELS LLP


      STIPULATED PROTECTIVE ORDER                     8                   Bullivant|Houser|Bailey PC
                                                                          1700 Seventh Avenue, Suite 1810
                                                                          Seattle, Washington 98101-1397
                                                                          Telephone: 206.292.8930
 1   311 S. Wacker Drive, Suite 4300
     Chicago, IL 60606
 2   Telephone: (312)212-6500
     Email: Joshua.Busch@FaegreBD.com
 3
 4
                                                 ORDER
 5
 6          The Court has reviewed the reasons offered in support of entry of a Stipulated Protective

 7   Order and finds that there is good cause to protect the confidential nature of certain information

 8   as requested. Accordingly, the Court adopts the Stipulated Protective Order in this action.

 9          DATED this 17th day of July 2019.

10
11
                                                A
                                                RICARDO S. MARTINEZ
12                                              CHIEF UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26


      STIPULATED PROTECTIVE ORDER                   9                  Bullivant|Houser|Bailey PC
                                                                       1700 Seventh Avenue, Suite 1810
                                                                       Seattle, Washington 98101-1397
                                                                       Telephone: 206.292.8930
 1                                                           HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
10                                                AT SEATTLE
11
12   J. MICHAEL CAPLOW,
                                                        No.: 18-cv-01643-RSM
13                          Plaintiff,

14          v.
                                                          EXHIBIT A TO STIPULATED
15   ZIMMER US, INC.; ZIMMER-BIOMET                       PROTECTIVE ORDER
     HOLDINGS, INC.; ZIMMER, INC.; and
16   ZIMMER SURGICAL, INC.,
17                          Defendants.
18
19          1.      I acknowledge that I am about to receive confidential information supplied by
20   ________________________.
21          2.      I have read the Protective Order governing the restricted use of confidential
22   information in this litigation, a copy of which order has been provided to me. I understand the
23   Protective Order and agree to abide by it.
24          3.      I will not utilize any stamped confidential document or other information subject to
25   the Protective Order for any purpose other than this litigation. I further affirm that I will not reveal
26


      STIPULATED PROTECTIVE ORDER                       10                  Bullivant|Houser|Bailey PC
                                                                            1700 Seventh Avenue, Suite 1810
                                                                            Seattle, Washington 98101-1397
                                                                            Telephone: 206.292.8930
 1   the confidential information to, nor discuss it with, anyone, except in accordance with the terms of

 2   the Protective Order.

 3          4.      I understand unauthorized disclosures of stamped confidential documents or their

 4   substance constitute contempt of court.

 5          5.      At the termination of this litigation, I will return all documents marked

 6   “CONFIDENTIAL,” or “CONFIDENTIAL –SUBJECT TO PROTECTIVE ORDER,” as well as

 7   any copies, summaries or abstracts of them, and documents related to them, whether in hard copy,

 8   electronic, or digitized format, to the attorney providing confidential materials to me.

 9          6.      I submit to the jurisdiction of the United States District Court for the Eastern District

10   of Missouri as necessary to enforce the provisions of this Protective Order.

11
     Dated:_______________________                 ____________________________________
12                                                 Signature
13
                                                   ____________________________________
14                                                 Printed Name

15                                                 ____________________________________
                                                   Address
16
17                                                 ____________________________________
                                                   City, State, Zip
18
                                                   ____________________________________
19                                                 Telephone Number
20
21
22
23
24
25
26


      STIPULATED PROTECTIVE ORDER                      11                   Bullivant|Houser|Bailey PC
                                                                            1700 Seventh Avenue, Suite 1810
                                                                            Seattle, Washington 98101-1397
                                                                            Telephone: 206.292.8930
